SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period endedJune 30, 2007. o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-32757 FORESIGHT SPECIALISTS, INC. (Exact name of small business issuer as specified in its charter) NEVADA 86-1024853 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10135 E Via Linda Road, Suite D-224A, Scottsdale, AZ 85260 (Address of principal executive office) (Zip Code) 602-821-6492 (Issuer's telephone number) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is an accelerated filer (as defined in exchange A Rule 12b-2) Yes ¨ No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of outstanding shares of the issuer's common stock, $0.001 par value, as of June 30, 2007was 1,000,000. 1 FORESIGHT SPECIALISTS, INC. (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS Page Part I Financial Information 3 Item 1. Financial Statements: 3 Condensed Balance Sheets June 30, 2007 (unaudited) and December 31, 2006 3 Unaudited Condensed Statements of Operations for the three and six months ended June 30, 2007 and 2006, and cumulative from inception on July 16, 1998 through June 30, 2007 4 Unaudited Condensed Statements of Cash Flows for the six months ended June 30, 2007 and 2006, and cumulative from inception on July 16, 1998 through June 30, 2007 5 Statement of Stockholders' Deficit for the period from July 16, 1998 to June 30, 2007 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Plan of Operation 8 Part II Other Information 8 Item 1. Legal Proceedings 8 Item 2. Changes in Securities 8 Item 6. Exhibits and Reports on Form 8-K 8 Signatures 8 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements: FORESIGHT SPECIALISTS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEETS June 30, December 31, 2007 2006 (unaudited) ASSETS CURRENT ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable, related parties $ 44,453 $ 39,864 Total Current Liabilities 44,453 39,864 STOCKHOLDERS' DEFICIT Common stock, par value $.001, 25,000,000 shares authorized, 1,000,000 issued and outstanding 1,000 1,000 Paid in capital 1,800 1,800 Accumulated deficit during the development stage (47,253 ) (42,664 ) Total Stockholders' accumulated Deficit (44,453 ) (39,864 ) $ - $ - SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 3 FORESIGHT SPECIALISTS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Cumulative from July 16, 1998 For The Three Months Ended For The Six Months Ended (Inception) June 30, June 30, to 2007 2006 2007 2006 June 30, 2007 REVENUES $ - $ - $ - $ - $ - EXPENSES General and administrative 1,729 1,372 4,589 4,060 47,253 Total expenses 1,729 1,372 4,589 4,060 47,253 NET (LOSS) $ (1,729 ) $ (1,372 ) $ (4,589 ) $ (4,060 ) $ (47,253 ) NET (LOSS) PER SHARE * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 1,000,000 1,000,000 1,000,000 1,000,000 * less than $ (0.01) per share SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 4 FORESIGHT SPECIALISTS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Cumulative from July 16, 1998 For The Six Months Ended (Inception) June 30, to 2007 2006 June 30, 2007 OPERATING ACTIVITIES Net (loss) from operations $ (4,589 ) $ (4,060 ) $ (47,253 ) NET CASH (USED BY) OPERATING ACTIVITIES (4,589 ) (4,060 ) (47,253 ) FINANCING ACTIVITIES Accounts payable, related parties 4,589 4,060 44,453 Proceeds from sale of common stock - - 2,800 NET CASH PROVIDED BY FINANCING ACTIVITIES 4,589 4,060 47,253 NET INCREASE IN CASH (0 ) 0 - CASH, BEGINNING OF PERIOD - - - CASH, END OF PERIOD $ (0 ) $ 0 $ - SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 5 FORESIGHT SPECIALISTS, INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENT OF STOCKHOLDERS' DEFICIT Accumulated Deficit During the Common Stock Paid-in Development Shares Amount Capital Stage Total Balances, at inception - $ - $ - $ - $ - July 16, 1998: Proceeds from sale of common stock at $.01 per share 200,000 200 1,800 2,000 Proceeds from sale of common stock at par value $.001 800,000 800 800 Net (loss) for the period (2,385 ) (2,385 ) Balances, December 31, 1998 1,000,000 1,000 1,800 (2,385 ) 415 Net (loss) for the year (2,985 ) (2,985 ) Balances, December 31, 1999 1,000,000 1,000 1,800 (5,370 ) (2,570 ) Net (loss) for the year (2,985 ) (2,985 ) Balances, December 31, 2000 1,000,000 1,000 1,800 (8,355 ) (5,555 ) Net (loss) for the year (5,685 ) (5,685 ) Balances, December 31, 2001 1,000,000 1,000 1,800 (14,040 ) (11,240 ) Net (loss) for the year (4,335 ) (4,335 ) Balances, December 31, 2002 1,000,000 1,000 1,800 (18,375 ) (15,575 ) Net (loss) for the year (4,358 ) (4,358 ) Balances, December 31, 2003 1,000,000 1,000 1,800 (22,733 ) (19,933 ) Net (loss) for the year (6,605 ) (6,605 ) Balances, December 31, 2004 1,000,000 1,000 1,800 (29,338 ) (26,538 ) Net (loss) for the year (6,590 ) (6,590 ) Balances, December 31, 2005 1,000,000 1,000 1,800 (35,928 ) (33,128 ) Net (loss) for the year (6,736 ) (6,736 ) Balances, December 31, 2006 1,000,000 1,000 1,800 (42,664 ) (39,864 ) (unaudited) Net (loss) for the six months (4,589 ) (4,589 ) Balances, June 30, 2007 (unaudited) 1,000,000 $ 1,000 $ 1,800 $ (47,253 ) $ (44,453 ) SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 6 FORESIGHT SPECIALISTS, INC. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO FINANCIAL STATEMENTS Note 1. Basis of Presentation In the opinion of management, the accompanying unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of June 30, 2007 and the results of its operations and cash flows for the three and six months ended June 30, 2007 and 2006 have been made.Operating results for the six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. These condensed financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Form 10-KSB for the year ended December 31, 2006. Note 2. Going Concern The Company’s financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The Company’s ability to continue in existence is dependent on its ability to develop additional sources of capital, locate and merge with a profitable merger candidate, or achieve profitable operations. Management’s plan is to pursue a stock exchange transaction with a viable entity.The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. 7 Item 2. Plan of Operation For the near term, the Company continues to seek merger and/or acquisition candidates.It has had no operations since inception and is financially dependent on its shareholders, who have financed its existence to date.Management of the Company believes that its shareholders will continue to provide the finances the Company requires, without the need to raise additional capital. PART II - OTHER INFORMATION Item 1. Legal Proceedings None Item 2. Changes in Securities None Item 6. Exhibits and Reports on Form 8-K (a) Exhibits 31.1 Certificate of CEO as Required by Rule 13a-14(a)/15d-14 31.2 Certificate of CFO as Required by Rule 13a-14(a)/15d-14 32.1 Certificate of CEO & CFO as Required by Rule Rule 13a-14(b) and Rule 15d-14(b) (17 CFR 240.15d-14(b)) and Section 1350 of Chapter 63 of Title 18 of the United States Code (b) Reports on Form 8-K Form 8K filed 05-16-2007 Form 8K filed 06-15-2007 SIGNATURE In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. FORESIGHT SPECIALISTS, INC. (Registrant) Date:October 10, 2007 By:/s/ Kevin Ericksteen Kevin Ericksteen President and Director 8
